Name: COMMISSION DECISION No 1535/93/ECSC of 22 June 1993 amending Commission Decision No 3788/90/ECSC on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unification
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  European construction;  Europe;  international trade
 Date Published: 1993-06-23

 Avis juridique important|31993S1535COMMISSION DECISION No 1535/93/ECSC of 22 June 1993 amending Commission Decision No 3788/90/ECSC on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unification Official Journal L 151 , 23/06/1993 P. 0023 - 0024COMMISSION DECISION No 1535/93/ECSC of 22 June 1993 amending Commission Decision No 3788/90/ECSC on the introduction of transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the USSR and Yugoslavia until 31 December 1992 to take account of German unificationTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95, paragraph 1 thereof, Whereas Commission Decision No 3788/90/ECSC (1) introduced transitional tariff measures for Bulgaria, Czechoslovakia, Hungary, Poland, Romania, the Soviet Union and Yugoslavia, to take account of German unification; whereas those measures apply until 31 December 1992; Whereas in a letter to the Commission, dated 4 November 1992, Germany requested that the measures introduced by Commission Decision No 3788/90/ECSC be extended until 31 December 1994; Whereas the precarious situation of the economies of the former German Democratic Republic and the countries which had been its trading partners, and notably their high unemployment rates, require that particular attention be paid to the survival of small firms; whereas the survival of such firms could be facilitated by maintaining traditional flows of trade; Whereas Community commercial policy with regard to the countries in question is, in part, still emerging, whereas it would seem advisable to extend the tariff measures concerned for one year, pending finalization of that policy and in order to avoid disturbing the trade establishing between those countries and the territory of the former German Democratic Republic; whereas account should nevertheless be taken of political developments in the territory of the former Soviet Union, the former Czechoslovakia and that of the former Yugoslavia, and the formation of States that the implies; Whereas this Decision implies a derogation from recommendation No 1-64 of the High Authority of the European Coal and Steel Community concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community; Whereas, this Decision does not otherwise affect the powers of the Member States with regard to commercial policy referred to in Article 71 of the Treaty, Having consulted the European Parliament, the Consultative Committee and with the unanimous assent of the Council, HAS ADOPTED THIS DECISION: Article 1 Article 1 (1) of Commission Decision No 3788/90/ECSC is amended as follows: the date '31 December 1992' is replaced by the date '31 December 1993', the expression 'Czechoslovakia' is replaced by 'the territory of the ex-Czech and Slovak Federal Republic' and 'the USSR' is replaced by 'Estonia, Latvia, Lithuania, Ukraine, Belarus, Moldova, Russia, Georgia, Armenia, Azerbaijan, Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan, Kyrgyzstan'. Article 2 The provisions of this Decision shall apply to goods from the territory of the former Yugoslavia only if they originate in the Republics of Bosnia-Herzegovina, Croatia or Slovenia, or the former Yugoslav Republic of Macedonia. Article 3 The Commission shall report to the European Parliament and to the Council by 1 October 1993 on the operation of the system established and on the quantities of products which have benefited from it. Article 4 This Decision shall enter into force on 1 January 1993. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 364, 28. 12. 1990, p. 27.